NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   19-10317

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-08295-GMS-1
 v.

BO LANE,                                        MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Arizona
                 G. Murray Snow, Chief District Judge, Presiding

                       Argued and Submitted May 12, 2021
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and MILLER, Circuit Judges.

      Defendant Bo Lane (“Lane”) appeals his conviction for multiple counts of

aggravated sexual abuse of a child. We have jurisdiction pursuant to 18 U.S.C. §

1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                               I.

      We review evidentiary rulings for an abuse of discretion. United States v.

Gadson, 763 F.3d 1189, 1199 (9th Cir. 2014). The district court did not abuse its

discretion by admitting statements E.B. and J.B. made to Nurse Practitioners

Jacqueline Kigundu and Susann Clinton under the “Medical Diagnosis or

Treatment” hearsay exception of Federal Rule of Evidence 803(4). The objective

circumstances of both examinations and the statements made therein were

substantially similar to the circumstances of the hearsay statements this court

approved in United States v. Kootswatewa, 893 F.3d 1127 (9th Cir. 2018), and fully

support the inference that the statements were made for the purposes of medical

diagnosis and treatment, which includes both emotional and psychological harm.

The intentions of the girls’ mother and the police are not relevant to whether the girls

made the statements for purposes of diagnosis and treatment; moreover, mere

knowledge that the persons performing the examinations may also be looking for

“evidence” or “DNA” does not negate the diagnosis/treatment aspect of the victims’

statements. See United States v. Lukashov, 694 F.3d 1107, 1115 (9th Cir. 2012).

                                               II.

      A district court abuses its discretion if it allows expert testimony to be

introduced without finding the testimony relevant and reliable. United States v.

Ruvalcaba-Garcia, 923 F.3d 1183, 1189 (9th Cir. 2019) (per curiam). However, a


                                           2
failure to make a specific finding of reliability may be reviewed for harmless

error. Id. at 1190.

      Here, the district court did not abuse its discretion by permitting expert

testimony from forensic interviewer Amy Heil. Any error in failing to make an

explicit Daubert/Kumho Tire1 ruling was harmless, as Heil’s trial testimony made

clear she had sufficient expertise and had testified as a child sexual abuse expert in

numerous other trials. See Ruvalcaba-Garcia, 923 F.3d at 1190. Her testimony

about common patterns among children who allege sexual abuse was similar to other

general testimony that this court has found relevant and admissible in previous child

sexual abuse cases. Further, the court properly instructed the jury regarding the

limited use of her testimony, and Heil offered no opinion on the ultimate issue of

whether the victims were being truthful. Cf. United States v. Bighead, 128 F.3d

1329, 1330–31 (9th Cir. 1997) (per curiam); United States v. Antone, 981 F.2d 1059,

1062 (9th Cir. 1992).

      Alternatively, even if it were error to admit Heil’s testimony, any error was

harmless. Heil’s testimony was a very small portion of the four-day jury trial, and

Heil did not personally examine the victims or express any opinions on their

veracity. The jury heard direct testimony from both victims, supported by consistent



1
  Daubert v. Merrell Dow Pharms. Inc., 509 U.S. 579 (1993); Kumho Tire Co. v.
Carmichael, 526 U.S. 137 (1999).

                                          3
statements made to two different nurse practitioners near the time of the abuse, and

testimony of similar abuse from a prior victim. In considering the totality of the

record, it is more probable than not Heil’s testimony did not materially affect the

verdict. See United States v. Torres, 794 F.3d 1053, 1063–64 (9th Cir. 2015).

                                               III.

      Lane argues that the district court plainly erred by failing to give a “dual-role”

instruction regarding the testimony of Nurse Practioners Kigundu and Clinton.

Where a defendant does not object to jury instructions at trial, this court reviews for

plain error. United States v. Sanders, 421 F.3d 1044, 1050 (9th Cir. 2005). The

defendant must show there is “(1) error, (2) that is plain, and (3) that affects

substantial rights,” and “(4) the error seriously affects the fairness, integrity, or

public reputation of judicial proceedings.”           Id. (alterations omitted) (quoting

Johnson v. United States, 520 U.S. 461, 466–67 (1997)).

      Assuming without deciding that the district court incorrectly instructed the

jury that Kigundu and Clinton testified as expert witnesses, the failure to give a dual-

role instruction was not plain error. The cases relied on by Lane involve law

enforcement agents who provided hybrid fact and expert testimony about drug

trafficking or alien smuggling operations. See, e.g., United States v. Vera, 770 F.3d

1232, 1243 (9th Cir. 2014); United States v. Torralba-Mendia, 784 F.3d 652, 659

(9th Cir. 2015). These cases offer no guidance regarding whether a court must offer


                                           4
a “dual role” instruction in the circumstances presented here. As such, there was no

plain error: one “so clear-cut, so obvious, [that] a competent district judge should

be able to avoid it without benefit of objection.” Sanders, 421 F.3d at 1051 (quoting

United States v. Turman, 122 F.3d 1167, 1170 (9th Cir. 1997), abrogated on other

grounds by Henderson v. United States, 568 U.S. 266 (2013)). Nor can Lane show

that the district court’s allegedly erroneous expert-witness instruction affected his

substantial rights. See United States v. Gear, 985 F.3d 759, 765 (9th Cir. 2021).

                                              IV.

         The prosecutor’s unobjected-to comment in closing argument about a witness

who had been a previous victim of the defendant did not constitute plain error and

reversible prosecutorial misconduct. The comment reasonably described the

evidence submitted at trial (that the victim had been afraid to come forward about

Lane’s abuse until she learned of J.B. and E.B.’s allegations), see United States v.

Rude, 88 F.3d 1538, 1548 (9th Cir. 1996), was an isolated portion of the closing

argument, and the jury had been properly instructed that it could not convict Lane

on the basis of uncharged conduct, see United States v. Audette, 923 F.3d 1227, 1239

(9th Cir. 2019). Viewed in context, this remark did not rise to the level of plain

error.




                                          5
                                               V.

      The district court properly exercised its discretion by providing a curative jury

instruction, rather than granting a mistrial, after it had admonished defense counsel

at a sidebar based on a mistaken belief that counsel was disputing an evidentiary

ruling. The entire conversation between the judge and defense counsel occurred at

a sidebar, not openly in front of the jury. To the extent the jury could observe

demeanor and tell that the judge was irritated with counsel, the judge adequately

addressed the issue with a curative instruction. See United States v. Allen, 425 F.3d

1231, 1236 (9th Cir. 2005). The extreme remedy of a mistrial was not warranted in

this situation. See Audette, 923 F.3d at 1241 (affirming denial of motion for mistrial

where there was no “definite and firm conviction that the court below committed a

clear error of judgment”) (quoting United States v. English, 92 F.3d 909, 912 (9th

Cir. 1996)).

                                               VI.

      We will consider whether individual errors, which do not separately rise to

the level of reversible error, may have a cumulative effect that is so prejudicial as to

require reversal. United States v. Necoechea, 986 F.2d 1273, 1282 (9th Cir.

1993). However, the only error, noted above, was the failure to expressly rule on

the reliability of the government’s expert, which was harmless. A single error




                                           6
presents no “cumulative” error to review. United States v. Solorio, 669 F.3d 943,

956 (9th Cir. 2012).

                                             VII.

      Finally, Lane argues that the Indian Major Crimes Act, 18 U.S.C. § 1153,

violates the Equal Protection Clause of the Fifth Amendment. He acknowledges this

argument is foreclosed by our precedent in United States v. Zepeda, 792 F.3d 1103,

1113 (9th Cir. 2015) (en banc), and raises the issue only to preserve it for further

review.

      AFFIRMED.




                                         7